Citation Nr: 0526105	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Buffalo, 
New York that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a low back disability.  

In November 2003, the Board granted the veteran's motion to 
advance the case on the Board's docket.  In November 2003 and 
January 2005, the Board remanded the case to the RO for 
further procedural and evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  In a May 1981 decision, the RO denied service connection 
for a low back disability.  The veteran perfected an appeal 
to this decision, but then withdrew his appeal.  That rating 
then became final.

2.  Evidence received since the May 1981 decision includes 
some evidence which is not cumulative or redundant of 
evidence previously considered, and some of the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's low back disability (degenerative disc 
disease and degenerative joint disease) began years after his 
active duty service and was not caused by any incident of 
service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  A low back disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a statement of the case 
dated in December 2002, and supplemental statements of the 
case dated in April 2004 and June 2005.  He was furnished 
with VCAA letters in December 2001, February 2004, and April 
2005, as well as multiple letters requesting pertinent 
evidence.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  

Although the veteran's representative contends that a VA 
examination should be conducted to determine the etiology of 
the current back disability, the Board finds that such an 
examination is not necessary to make a decision on the claim, 
as a medical opinion on this question is already of record.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran has submitted evidence and written arguments and 
testimony, and VA and private medical records have been 
obtained.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; service 
medical records; VA medical records; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence 

In a June 2005 supplemental statement of the case, the RO 
denied the claim for service connection for a low back 
disability on the merits.  Although the RO determined that 
new and material evidence was presented to reopen the claim, 
this determination is not binding on the Board.  The Board 
must first decide whether evidence has been submitted which 
is both new and material to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the present case, a claim for service connection for a low 
back disability was previously denied by the RO in May 1981.  
The veteran perfected an appeal to this decision, but then 
withdrew his appeal to the Board by statements received in 
October 1983, and hence the May 1981 RO decision became 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the veteran's 
claim was filed in May 2001, the Board will apply the old 
version of § 3.156(a) as it appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

When the RO denied the claim for service connection for a low 
back disability in May 1981, it considered the veteran's 
service medical records from his period of active duty from 
July 1979 to May 1980.  The RO noted that the service medical 
records showed that the veteran had been diagnosed with low 
back strain, and that doctors felt that his low back pain was 
due to muscle tension associated with his nervous condition.  
The RO also considered reports of recent VA examinations, and 
noted that on VA orthopedic examination, the examiner 
diagnosed extreme protective reaction and marked emotional 
overlay to the veteran's lumbosacral condition.  A 
psychiatric examiner diagnosed a conversion reaction.  A 
specialist opined that the veteran had a histrionic 
personality disorder.  The RO found that the veteran's 
personality disorder encompassed all of his back complaints 
(and therefore found that he had no current back disability), 
and denied service connection for a low back disability.  

In May 2001, the veteran submitted an application to reopen a 
claim for service connection for a low back disability.

Additional evidence submitted since the May 1981 decision 
includes private and VA medical records dated since 1996 
which reflect that the veteran now has minimal bulging lumbar 
discs, and that he has degenerative changes in the lumbar 
spine.  Such records are both new and material, as they 
demonstrate that the veteran currently has a low back 
disability, and are therefore so significant that they must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (2001); Hodge, supra.  

The Board therefore finds that the previously denied claim 
for service connection for a low back disability has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  Manio, supra.

Service Connection for a Low Back Disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran claims service connection for a low back 
disability which he asserts was incurred during his (1979-
1980) period of active duty service.  The service medical 
records from his period of active duty service reflect that 
in November 1979, the veteran reported that he had low back 
pain for one week.  He said he did not know how he had 
injured his back.  The diagnosis was low back strain.  The 
veteran was seen for low back pain on several occasions in 
November and December 1979.  In December 1979, the veteran 
complained of severe low back pain; the examiner noted marked 
bilateral paravertebral spasm.  Straight leg raising tests 
were consistently negative in November and December 1979.  In 
late December 1979, it was noted that the veteran had 
requested a medical discharge due to being an only child, 
etc.  In January 1980, no muscle spasms were noted in the low 
back, and the examiner opined that he did not feel that the 
veteran had a physical back problem.  A few days later in 
January 1980, the examiner diagnosed mild low back strain, 
and opined that the veteran had a legitimate problem, but he 
had willfully exaggerated the extent of that problem for his 
own gain.  

In February 1980, the veteran complained of constant pain, 
said he could not take the stress, and that the unit was out 
to get him.  The examiner noted that the results of the range 
of motion examination and straight leg raising tests were not 
consistent when compared with his motions while undressing.  
An X-ray study was within normal limits.  The diagnostic 
assessment was probable resolving lumbosacral strain, and 
rule out paranoid schizophrenia, acute.  A discharge summary 
dated in February 1980 reflects that on admission, a physical 
examination was within normal limits except that he showed 
some evidence of paraspinal muscle spasm.  The examiner 
opined that the veteran had a considerable amount of 
separation anxiety which he was converting to a 
hypochondriacal neurotic disorder.  The discharge diagnosis 
was hypochondriacal neurosis, and he was medically evacuated 
to the United States.

A discharge summary reflects that the veteran was 
hospitalized from February 1980 to March 1980.  On admission, 
all physical and neurological examinations were within normal 
limits.  The veteran expressed many anxieties, and expressed 
a strong desire to leave the military.  On orthopedic 
consultation, there was no organic basis for the low back 
pain, and the diagnostic impression was hysterical low back 
pain, caused by muscle tension.  On discharge, the diagnostic 
impression was situational adjustment reaction of adult life, 
acute, moderate, psychophysiological musculoskeletal 
disorder, and hysterical personality features.

In May 1980, the veteran filed a claim for service connection 
for a low back disability and a nervous condition.

At a June 1980 VA general medical examination, the examiner 
diagnosed a post-traumatic sprain of his back with an 
enormous amount of emotional overlay.  At a June 1980 VA 
orthopedic examination, the veteran reported that he injured 
his low back while doing heavy lifting in November 1979.  The 
diagnosis was post-traumatic, chronic lumbosacral strain with 
extreme protective reaction and with a marked emotional 
overlay.  At a June 1980 VA psychiatric examination, the 
veteran was diagnosed with a conversion reaction.

In May 1981, the RO denied service connection for a low back 
disability, essentially finding that he had no current 
chronic back disability, as his current back complaints were 
of psychological origin.  The veteran perfected an appeal of 
this decision, and the case went to the Board.

VA medical records dated from 1980 to 1981 reflect treatment 
for low back pain.  In May 1981, the examiner noted that the 
veteran had chronic low back pain and was also a known 
hypochondriac.  The diagnoses were hysterical neurosis and 
chronic back syndrome.

In March 1983, the Board remanded the case to the RO, partly 
for a VA orthopedic examination.  Records reflect that the 
veteran failed to report for a scheduled VA examination.  In 
September 1983, the Board again remanded the case for a VA 
orthopedic examination.  Records reflect that the veteran 
again failed to report for a scheduled VA examination.  

By letters dated in October 1983, the veteran withdrew his 
appeal, and stated, "My disorder is no longer and need a 
statement stating that in fact I collect 0 disability."

Private medical records from a private neurosurgeon, C. J. 
Hodge, Jr., MD, dated from 1995 to 2001, primarily reflect 
treatment for brain stem cavernous hemangioma, and also 
reflect that the veteran has been diagnosed with bulging 
discs and degenerative disc disease in the lumbar spine and 
cervical spine.  The first medical evidence of degenerative 
disc disease of the lumbar spine is dated in 1996.
In November 1996, Dr. Hodge noted that the veteran clearly 
had hysterical findings in both the upper and lower 
extremities.

By a letter dated in December 1996, Dr. Hodge stated, "I 
think that [the veteran's] current back condition is not 
related to the specific back problems he had in 1979 with the 
exception that both reflect a significant degree of 
psychosocial disability.

Subsequent VA and private medical records reflect treatment 
for low back pain and for degenerative disc disease of the 
lumbar spine.  An August 2001 X-ray study of the lumbar spine 
showed minimal anterior spur formation at all levels in the 
lumbar spine.  A January 2005 private X-ray study showed 
minimal degenerative changes in the lumbar spine.

The medical evidence demonstrates that the veteran was 
treated for low back strain in service, and that at that 
time, some of his reported back symptoms were attributed to 
his low back, although the majority of his back symptoms were 
attributed to a psychiatric origin.  There is no medical 
evidence of degenerative disc disease or degenerative joint 
disease in service or for many years after service.  There is 
no medical evidence linking the current low back disability 
(degenerative disc disease and degenerative joint disease) 
with the findings in service, and in fact a private 
neurosurgeon has opined that there is no nexus between the 
current low back disability and the findings in service.  It 
is significant that the competent evidence does not reveal 
continuing treatment for or findings of continuing back 
pathology.  Thus, complaints related to service are not shown 
to have continued and current back findings are not shown 
related to any in-service occurrence or event.

The veteran has asserted that he incurred a low back 
disability due to a back injury in service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his low back disability began in service, does not constitute 
competent medical evidence of causality.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 
406 (1995).  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.

Entitlement to service connection for a chronic low back 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


